        Case 2:20-cr-00137-TJH Document 57 Filed 08/03/20 Page 1 of 1 Page ID #:156


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                         CRIMINAL MINUTES - GENERAL

 Case No.       CR 20-0137(A)-TJH                                                       Date     AUGUST 3, 2020


 Present: The
 Honorable                            TERRY J. HATTER, JR.,UNITED STATES DISTRICT JUDGE
 Interpreter        N/A
                                                                                          Erik M. Silber
        Yolanda Skipper                             Lisa Gonzalez                       Amanda M. Bettinelli
            Deputy Clerk                    Court Reporter/Recorder                    Assistant U.S. Attorney


            U.S.A. v. Defendant(s):           Present   Cust.   Bond      Attorneys for Defendants:   Present App. Ret.

2. TALIESHA SHUNTE RATLIFF                      X                X     2. DAVID R. REED                  X       X


 Proceedings:                 TELEPHONIC CHANGE OF PLEA - HELD

X      Defendant moves to change plea to Count 1 of the Superseding Information.

X      Defendant is sworn and waiver of Defendant’s Constitutional Rights are taken. Defense counsel joins in
       waiver of Defendant’s Constitutional Rights.

X      Defendant Taliesha Sunte Ratliff, enters a new and different plea of GUILTY to Count 1 of the
       Superseding Information.

X      The Court questions the Defendant regarding plea of GUILTY, and finds that a factual and legal basis
       for the plea, and the plea is free of any coercive influence, voluntarily made with full knowledge of the
       charges against her, the consequences of the plea; that there have been no promises of any kind made to
       the Defendant by anyone and no threats or coercion have been exerted upon Defendant in any manner.
       The Court ORDERS the plea accepted and entered.

X      The Court refers the Defendant to the Probation Office for investigation and preparation of a pre-
       sentence report and continues the matter to November 16, 2020 at 10:00 a.m., for sentencing.

X      Other: Counsel are ORDERED to comply with the Federal Rules of Criminal Procedure. Position
       papers are due 2 weeks prior to the hearing date. If there are no position papers, counsel are
       directed to file a notice of non-opposition.

cc: USPO, PTS
                                                                                                             :27

CR-8                          CHANGE OF PLEA MINUTE ORDER                                  Initials of Deputy Clerk YS
